779 N.W.2d 799 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Jonathan HIESTER, Defendant-Appellant.
Docket No. 139563. COA No. 292127.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the July 2, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Muskegon Circuit Court to determine whether sentence credit should be granted under MCL 769.11b for the time that the defendant was incarcerated during the extradition process prior to his return to Michigan. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.